Casé

oO ss SN

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

2:20-mj-01908-DUTY Document 23 Filed 05/18/20 Page 1of4 Page ID #:64

 

 

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,

Plaintiff, CASE NO. MJ-20-01908-2

 

Vv.
JUAN CARLOS MONTOYA ORDER OF DETENTION
SANCHEZ,
Defendant.
I.
A.( ) Onmotion of the Government in a case allegedly involving:
1. ()  acrime of violence.
2. ()  anoffense with maximum sentence of life imprisonment or death.
3. (.) | anarcotics or controlled substance offense with maximum sentence
of ten or more years .
4.(.) any felony - where the defendant has been convicted of two or more
prior offenses described above.
5. (.) any felony that is not otherwise a crime of violence that involves a

minor victim, or possession or use of a firearm or destructive device
or any other dangerous weapon, or a failure to register under 18

U.S.C § 2250.

B. ( On motion by the Goverriment / (_) on Court’s own motion, in a case

 

CR-94 (06/07)

ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(i))

Page 1 of 4

 
Casd 2:20-mj-01908-DUTY Document 23 Filed 05/18/20 Page 2 of 4 Page ID #:65

1 allegedly involving:
2 oe On the further allegation by the Government of:
3 1. ( a serious risk that the defendant will flee.
4 2. (.)  aserious risk that the defendant will:
5 a.( ) obstruct or attempt to obstruct justice.
6 b.() threaten, injure, or intimidate a prospective witness or juror or
7 attempt to do so.
8 C. The Government (_) is/ ( W's not entitled to a rebuttable presumption that no
9 condition or combination of conditions will reasonably assure the defendant’s
10 appearance as required and the safety of any person or the community.
11
12 I.
13 A. (y The Court finds that no condition or combination of conditions will
14 reasonably assure:
15 1. (y~ the appearance of the defendant as required.
16 (y~ and/or
17 2. (~~ the safety of any person or the community.
18 B.(.) The Court finds that the defendant has not rebutted by sufficient
19 evidence to the contrary the presumption provided by statute.
20
21 Il.
22 The Court has considered:
23 A. the nature and circumstances of the offense(s) charged, including whether the
24 offense is a crime of violence, a Federal crime of terrorism, or involves a minor
25 victim or a controlled substance, firearm, explosive, or destructive device;

26 B. the weight of evidence against the defendant;

O

27 the history and characteristics of the defendant; and

28 D. the nature and seriousness of the danger to any person or to the community.

 

ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(i))

 

CR-94 (06/07)

Page 2 of 4

 
Casé

>

oO CO SN NH AN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

2:20-mj-01908-DUTY Document 23 Filed 05/18/20 Page 30f4 Page ID #:66

IV.
The Court also has considered all the evidence adduced at the hearing and the
arguments and/or statements of counsel, and the Pretrial Services

Report/recommendation.

V.
The Court bases the foregoing finding(s) on the following:

A. os As to flight risk: WU. ol, Ye ol binses ; VOS0 clone
and whzenshie iM Mexico , No apparens +a to

WS A. sub bec bail reseurces

 

 

 

 

 

B. (4 As to danger: W9ADAL ol, Wh Ob|unses

 

 

 

 

 

 

 

VI.
A.( ) The Court finds that a serious risk exists that the defendant will:
1.( ) obstruct or attempt to obstruct justice.

2.( ) attempt to/ (_ ) threaten, injure or intimidate a witness or juror.

 

ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(i))

CR-94 (06/07) Page 3 of 4

 
Cas@ 2:20-mj-01908-DUTY Document 23 Filed 05/18/20 Page 4of4 Page ID #:67

So Oo SN DO NH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

B. The Court bases the foregoing finding(s) on the following:

 

 

 

 

 

 

 

VIL.

. IT IS THEREFORE ORDERED that the defendant be detained prior to trial.
. ITIS FURTHER ORDERED that the defendant be committed to the

custody of the Attorney General for confinement in a corrections facility
separate, to the extent practicable, from persons awaiting or serving

sentences or being held in custody pending appeal.

. IT IS FURTHER ORDERED that the defendant be afforded reasonable

opportunity for private consultation with counsel.

. IT IS FURTHER ORDERED that, on order of a Court of the United States

or on request of any attorney for the Government, the person in charge of
the corrections facility in which the defendant is confined deliver the
defendant to a United States marshal for the purpose of an appearance in

connection with a court proceeding.

DATED: May 18, 2020 Mca. Me

HONORABLE ALICIA G/ROSENBERG
UNITED STATES MAGISTRATE JUDGE

 

 

ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(i))

CR-94 (06/07) Page 4 of 4

 
